Title: From Thomas Jefferson to Thomas Munroe, 26 October 1808
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Th:J. to mr Monroe
                     
                     Oct. 26. 08.
                  
                  As the work you mention will cost as is supposed not more than 50. D. & is so necessary for the preservation of the wall, I think it may be so far considered as appurtenant to the wall & necessary to it’s duration, that it may be placed to that account.
               